                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YOSHIRA BARAJAS, et al.,                           Case No. 19-cv-02035-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART DEFENDANT’S
                                                                                            MOTION TO DISMISS AND STRIKE
                                  10     CARRIAGE SERVICES, INC.,
                                                                                            Docket No. 65
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs are three individuals: Yoshira Barajas, Henry Grant, and Nachae Williams. They

                                  15   have filed a wage-and-hour class action against Carriage Services, Inc. (“CSI”). To date, there

                                  16   have been two rounds of 12(b)(6) motions. See Docket No. 15 (motion to dismiss first amended

                                  17   complaint); Docket No. 49 (motion to dismiss second amended complaint). The current operative

                                  18   complaint is the third amended complaint (“3AC”). Currently pending before the Court is CSI’s

                                  19   motion to dismiss and/or strike certain claims and/or portions of the 3AC. Having considered the

                                  20   parties’ briefs, as well as the oral argument of counsel, the Court hereby GRANTS in part and

                                  21   DENIES in part CSI’s motion.

                                  22                                         I.      DISCUSSION

                                  23   A.     Legal Standard

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  26   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  27   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  28   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic
                                   1   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must .

                                   2   . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d

                                   3   1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true and

                                   4   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                   5   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                   6   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                   7   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                   8   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                   9   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  10   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  11   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  12   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13   B.      Failure to Pay Minimum Wages

                                  14           1.      Ms. Barajas

                                  15           Previously, the Court held that Ms. Barajas had a viable minimum wage claim with respect

                                  16   to her time as a commission-only salesperson, but not with respect to her time as a Consultant.

                                  17   See Docket No. 57 (Order at 5). In the pending motion to dismiss, CSI does not raise any

                                  18   challenge to Ms. Barajas’s minimum wage claim. Therefore, Ms. Barajas’s minimum wage claim,

                                  19   in its entirety, shall proceed.

                                  20           2.      Mr. Grant

                                  21           CSI argues that, based on the allegations in the 3AC, Mr. Grant has failed to state a claim

                                  22   for relief for either his time as an Outside Sales Representative or his time as an Advanced

                                  23   Planning Counselor.

                                  24                   a.      Outside Sales Representative

                                  25           Previously, the Court held that Mr. Grant had a viable minimum wage claim with respect

                                  26   to his time as an Outside Sales Representative. See Docket No. 57 (Order at 5). Mr. Grant,

                                  27   however, has changed his allegations with respect to his time working as an Outside Sales

                                  28   Representative; therefore, CSI has tendered a new argument that Mr. Grant has failed to state a
                                                                                          2
                                   1   claim for relief based on the allegations in the 3AC specifically.

                                   2          The Court holds that, although Mr. Grant has changed his allegations, he has still alleged

                                   3   enough to support a minimum wage claim with respect to his time as an Outside Sales

                                   4   Representative. Mr. Grant has alleged that he “worked without compensation” during his time as

                                   5   an Outside Sales Representative. 3AC ¶ 28. If Mr. Grant worked but did not receive any

                                   6   compensation, then he was necessarily paid less than a minimum wage – and during the entirety of

                                   7   his time as an Outside Sales Representative. See 3AC ¶ 28. CSI contends that it is not clear from

                                   8   the 3AC whether Mr. Grant “did any work” (i.e., because he did not make any sales) but such may

                                   9   reasonably be inferred from the allegation that Mr. Grant’s “core job duties remained the same”

                                  10   and that he “worked without compensation.” 3AC ¶ 28.

                                  11                  b.      Advanced Planning Counselor

                                  12          CSI argues that Mr. Grant has failed to state a minimum wage claim based on his time as
Northern District of California
 United States District Court




                                  13   an Advanced Planning Counselor – primarily because “[n]o allegations are provided regarding any

                                  14   payment Mr. Grant received at any particular time.” Mot. at 7. But this is not true. Mr. Grant has

                                  15   alleged that, during his time as an Advanced Planning Counselor, his hourly rate was set at “the

                                  16   local minimum wage.” 3AC ¶ 27. This allegation – taken along with his allegation that he does

                                  17   not recall a week in which he did not work at least 41 hours in a week – provides a sufficient basis

                                  18   for the minimum wage claim. If Mr. Grant, e.g., worked 41 hours each week but was paid for

                                  19   only 40 hours of his time at the minimum wage, his hourly wage for the 41 hours necessarily

                                  20   amounted to less than the minimum wage.

                                  21                  c.      Summary

                                  22          Mr. Grant has a viable minimum wage claim – both for his time as an Outside Sales

                                  23   Representative and for his time as an Advanced Planning Counselor.

                                  24          3.      Ms. Williams

                                  25          According to CSI, Ms. Williams has failed to plead any viable minimum wage claim –

                                  26   either with respect to her time as a Pre-Planning Counselor or as a commission-only employee.

                                  27                  a.      Pre-Planning Counselor

                                  28          In the opposition brief, Plaintiffs indicate that Ms. Williams is not bringing a minimum
                                                                                         3
                                   1   wage claim based on her time as a Pre-Planning Counselor. See Opp’n at 1 (naming only Ms.

                                   2   Barajas and Mr. Grant as bringing “[m]inimum wage claims as consultant”).

                                   3                  b.      Commission-Only Employee

                                   4          In the 3AC, Plaintiffs allege that, when Ms. Williams worked as a Pre-Planning Counselor,

                                   5   she “worked more than 40 hours each week,” 3AC ¶ 32, and that, when she became a

                                   6   commission-only employee, her “job duties and hours did not change.” 3AC ¶ 33. If Ms.

                                   7   Williams worked more than 40 hours each week as a commission-only employee and was never

                                   8   paid any compensation, then there would clearly be a minimum wage violation.

                                   9          Although the SAC alleges that Ms. Williams “worked pay periods without any

                                  10   compensation in violation of California’s minimum wage laws,” 3AC ¶ 33, without identifying

                                  11   which specific pay periods are at issue, a reasonable inference can be drawn that she worked 40

                                  12   hours each week and never was compensated. This is sufficient to state a minimum wage claim.
Northern District of California
 United States District Court




                                  13                  c.      Summary

                                  14          Ms. Williams has stated a viable minimum wage claim.

                                  15   C.     Failure to Pay Overtime

                                  16          1.      Ms. Barajas

                                  17          Previously, the Court held that Ms. Barajas’s overtime claim was viable – both with

                                  18   respect to her time as a Consultant and with respect to her time as a commission-only salesperson.

                                  19   See Docket No. 57 (Order at 8). In the pending motion to dismiss, CSI does not raise any

                                  20   challenge to Ms. Barajas’s overtime claim. Therefore, Ms. Barajas’s overtime claim, in its

                                  21   entirety, shall proceed.

                                  22          2.      Mr. Grant

                                  23          In the pending motion, CSI argues that, in the 3AC, Mr. Grant has failed to state a claim

                                  24   for relief for either his time as an Advanced Planning Counselor or his time as an Outside Sales

                                  25   Representative.

                                  26                  a.      Advanced Planning Counselor

                                  27          This time, Mr. Grant has pled enough to support an overtime claim for his time as an

                                  28   Advanced Planning Counselor. As noted above, in Landers, the Ninth Circuit held that, “at a
                                                                                        4
                                   1   minimum,” a plaintiff must plead the following for an overtime claim: “that she worked more than

                                   2   forty hours in a given workweek without being compensated for the hours worked in excess of

                                   3   forty during that week.” Id. at 645. Here, Mr. Grant has identified a given workweek –

                                   4   essentially, all workweeks for the time that he was an Advanced Planning Counselor from 2015 to

                                   5   2016. See, e.g., 3AC ¶ 27 (alleging that Mr. Grant does not recall a week in which he did not

                                   6   work “at least 41 hours in a week”). He has also alleged that he worked more than forty hours in

                                   7   the given workweek(s) and that he was not compensated for the hours that exceeded 40. See 3AC

                                   8   ¶ 27 (alleging that CSI failed to pay Mr. Grant for “hours worked in excess of 8 hours in a day, or

                                   9   40 hours in a week”). CSI criticizes Mr. Grant for not alleging with more specificity “how much

                                  10   he actually did work at any time during his employment,” Mot. at 7, but Landers does not require

                                  11   such.

                                  12                  b.      Outside Sales Representative
Northern District of California
 United States District Court




                                  13           Previously, the Court that Mr. Grant’s overtime claim was viable as to his time as an

                                  14   Outside Sales Representative. See Docket No. 57 (Order at 8) (holding that Mr. Grant had a viable

                                  15   overtime claim with respect to his time as an Outside Sales Representative because he had alleged

                                  16   that he “worked more than 40 hours per week and . . . [was] not paid at all”). Mr. Grant, however,

                                  17   has altered his allegations in the 3AC and therefore CSI is not barred from raising a new challenge

                                  18   to the overtime claim based on Mr. Grant’s time as an Outside Sales Representative. Based on the

                                  19   allegations in the 3AC, the Court agrees that Mr. Grant has failed to state a claim for relief. Most

                                  20   notably, although Mr. Grant has alleged that he “worked without compensation” during his time as

                                  21   an Outside Sales Representative, 3AC ¶ 28, he does not clearly allege that he worked more than 40

                                  22   hours in a given workweek.

                                  23                  c.      Summary

                                  24           Mr. Grant’s overtime claim based on his time as an Advanced Planning Counselor survives

                                  25   CSI’s 12(b)(6) challenge, but not his overtime claim based on his time as an Outside Sales

                                  26   Representative.

                                  27           3.     Ms. Williams

                                  28           In the motion to dismiss, CSI challenges the adequacy of Ms. Williams’ overtime claim
                                                                                         5
                                   1   with respect to both her job as a Pre-Planning Counselor and her job as a commission-only

                                   2   employee.

                                   3                   a.     Pre-Planning Counselor

                                   4           Previously, the Court held that Ms. Williams’s overtime claim was viable with respect to

                                   5   her time as a Pre-Planning Counselor. See Docket No. 57 (Order at 8). Ms. Williams, however,

                                   6   has changed has allegations with respect to that position, and therefore CSI is not barred from

                                   7   making a new challenge to this specific overtime claim.

                                   8           Based on the allegations in the 3AC, Ms. Williams has alleged enough to support an

                                   9   overtime claim. In Landers, the Ninth Circuit held that “[a] plaintiff may establish a plausible

                                  10   claim [for overtime] by estimating the length of her average workweek during the applicable

                                  11   period and the average rate at which she was paid.” Landers, 771 F.3d at 645. Here, Ms.

                                  12   Williams has alleged that she was paid an hourly rate of $17; that she was never paid for more
Northern District of California
 United States District Court




                                  13   than 40 hours per week; and that she “worked more than 40 hours each week” of the ten weeks she

                                  14   was a Pre-Planning Counselor. 3AC ¶ 32 (emphasis added).

                                  15                   b.     Commission-Only Employee

                                  16           The Court also holds that Ms. Williams has adequately stated an overtime claim based on

                                  17   her time as a commission-only employee. As noted above, Plaintiffs allege in the 3AC that, when

                                  18   Ms. Williams worked as a Pre-Planning Counselor, she “worked more than 40 hours each week,”

                                  19   3AC ¶ 32, and that, when she became a commission-only employee, her “job duties and hours did

                                  20   not change.” 3AC ¶ 33. Plaintiffs further allege that, “during each month of her employment as a

                                  21   commission-only employee, Ms. Williams worked at least . . . 40 hours in a week, several times

                                  22   each month without overtime compensation.” 3AC ¶ 33. Although ¶ 33 is somewhat confusing

                                  23   because of the phrase “several times each month,” the Court shall make all reasonable inferences

                                  24   in Ms. Williams’s favor and construe the allegation in ¶ 33 to be consistent with the allegation in ¶

                                  25   32 – i.e., that Ms. Williams worked more than 40 hours “each week” (i.e., not just “several times

                                  26   each month”). Given the allegations that Ms. Williams worked more than 40 hours each week and

                                  27   was not paid overtime compensation, the Court finds that Ms. Williams has adequately stated a

                                  28   claim for relief.
                                                                                         6
                                   1                   c.      Summary

                                   2           The Court denies the motion to dismiss Ms. Williams’s overtime claim, both with respect

                                   3   to her time as a Pre-Planning Counselor and her time as a commission-only employee.

                                   4   D.      Section 203 Violation

                                   5           The parties agree that the § 203 claim rises or falls with the minimum wage and overtime

                                   6   claims above. Accordingly, the motion to dismiss on the § 203 claim is granted in part and denied

                                   7   in part, consistent with the rulings above.

                                   8   E.      Section 17200 Violation

                                   9           CSI argues that the § 17200 claim is inadequately pled for several reasons: (1) Plaintiffs

                                  10   could obtain legal damages through their other causes of action and there is no indication that that

                                  11   remedy would be inadequate such that Plaintiffs should get equitable relief under § 17200; and (2)

                                  12   in spite of this Court’s prior ruling, Plaintiffs continue to seek nonrestitutionary relief for the §
Northern District of California
 United States District Court




                                  13   17200 claim such as CSI’s profits.

                                  14           The Court rejects CSI’s first argument. In its prior order, the Court specifically noted that

                                  15   the argument “seems premature” (as it is dependent on Plaintiffs prevailing on their other claims).

                                  16   Docket No. 57 (Order at 24). However, CSI’s second argument has merit. The Court previously

                                  17   noted: “Plaintiffs argue that they should be given any money that CSI earned (including but not

                                  18   limited to a higher stock price) by, e.g., not having to pay them wages, but this is categorically not

                                  19   restitution – i.e., restoring to Plaintiffs what was taken from them.” Docket No. 57 (Order at 24).

                                  20   In spite of this statement, Plaintiffs continue to allege in the 3AC that “Defendant generated

                                  21   income, reduced its employee costs, and enjoyed higher stock prices as a direct result of the

                                  22   above-mentioned unlawful and unfair business practices. This includes the ability to earn revenue

                                  23   and profits by securing commission-only employment without a written commission

                                  24   agreement . . . .” 3AC ¶ 69.

                                  25           Accordingly, the motion to dismiss is granted in part on the § 17200 claim. As the Court

                                  26   held before, Plaintiffs are entitled to only restitutionary relief (e.g., unpaid wages). At the hearing,

                                  27   Plaintiffs seemed to disavow they were seeking anything other than improperly withheld wages.

                                  28
                                                                                           7
                                   1   F.     Motion to Strike

                                   2          Finally, CSI has moved to strike certain allegations in the 3AC as immaterial. See Fed. R.

                                   3   Civ. P. 12(f) (providing that “[t]he court may strike from a pleading an insufficient defense or any

                                   4   redundant, immaterial, impertinent, or scandalous matter”). In particular, CSI points to ¶¶ 4,

                                   5   43(3)-(6), and 45(e)-(q), (s) which, it maintains, “contain numerous assertions regarding causes of

                                   6   action that have been dismissed or abandoned, including references to claims under Labor Code §

                                   7   2751, to breach of contract allegations, and to ‘false promises’ that had formed the basis for

                                   8   attempted fraud claims dismissed in prior versions of Plaintiffs’ complaint.” Mot. at 12. In

                                   9   response, Plaintiffs basically argue that the paragraphs simply provide background or context.

                                  10                   "The function of a 12(f) motion to strike is to avoid the expenditure
                                                       of time and money that must arise from litigating spurious issues by
                                  11                   dispensing with those issues prior to trial . . . ." Whittlestone, Inc. v.
                                                       Handi-Craft Co., 618 F. 3d 970, 973 (9th Cir. 2010) (quoting
                                  12                   Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993) rev'd
Northern District of California
 United States District Court




                                                       on other grounds, 510 U.S. 517 (1994)). "Motions to strike are
                                  13                   regarded with disfavor, as they are often used as delaying tactics,
                                                       and should not be granted unless it is clear that the matter to be
                                  14                   stricken could have no possible bearing on the subject matter of the
                                                       litigation." Brown v. Hain Celestial Grp., Inc., 913 F. Supp. 2d 881,
                                  15                   888 (N.D. Cal. 2012) (internal quotations omitted) (quoting
                                                       Colaprico v. Sun Microsystems, Inc., 758 F. Supp. 1335, 1339 (N.D.
                                  16                   Cal. 1991)). However, "[i]n the Ninth Circuit, motions to strike are
                                                       proper, even if the material is not prejudicial to the moving party, if
                                  17                   granting the motion would make trial less complicated or otherwise
                                                       streamline the ultimate resolution of the action." Brown, 913 F.
                                  18                   Supp. 2d at 888.
                                  19   Asetek Danmark A/S v. Coolit Sys., No. 19-cv-00410-EMC, 2019 U.S. Dist. LEXIS 225134, at

                                  20   *10 (N.D. Cal. Dec. 30, 2019).

                                  21          In spite of the relatively strict standard above, the Court grants CSI’s motion to strike (with

                                  22   one exception). CSI makes a fair point that most of the paragraphs identified are irrelevant now

                                  23   that the Court has dismissed Plaintiffs’ claims for breach of contract, fraud, violation of § 2751,

                                  24   and violation of PAGA. For example:

                                  25               •    Paragraph 4 alleges that Ms. Barajas intends to bring a PAGA claim once she has

                                  26                    exhausted the claim and the Court gives her leave to amend. See 3AC ¶ 4. Ms.

                                  27                    Barajas does not need this allegation because the Court’s prior order already

                                  28                    indicated that she could seek leave to amend to add back in a PAGA claim.
                                                                                           8
                                   1               •   Paragraph 43(3) proposes the following subclass: “all Class members that were

                                   2                   subject to breach(es) to their commission agreements by Defendants.” This

                                   3                   subclass makes no sense because the Court dismissed the breach-of-contract claim

                                   4                   (and with prejudice).

                                   5               •   Paragraph 43(4) proposes the following subclass: “all Class members that were

                                   6                   subjected to and reasonably relied on Defendant’s intentional misrepresentations

                                   7                   in entering into employment and/or commission agreements.” Similarly, ¶ 43(5)

                                   8                   proposes the following subclass: “all Class members that were subjected to and

                                   9                   reasonably relied on Defendant’s false promises in entering into employment

                                  10                   and/or commission agreements.” These subclasses make no sense because the

                                  11                   Court dismissed the fraud claims (and with prejudice).

                                  12               •   Paragraph 45(e) claims that there are common questions (supporting class
Northern District of California
 United States District Court




                                  13                   certification) such as “[w]hether Defendants breached terms of the commission

                                  14                   agreements.” This allegation makes no sense because the Court dismissed the

                                  15                   breach-of-contract claim.

                                  16               •   Paragraphs 45(f)-(p) claim that there are common questions (supporting class

                                  17                   certification) regarding false promises and representations. But these allegations

                                  18                   make no sense because the Court dismissed the fraud claims.

                                  19               •   Paragraph 45(s) claims that there are common questions (supporting class

                                  20                   certification) as to “[w]hether violations of the Labor Code also establish PAGA

                                  21                   violations.” But this allegation is premature given that, at present, there is no

                                  22                   PAGA claim in the case (even though Ms. Barajas may move for leave to amend

                                  23                   and add such a claim back into the case).

                                  24          The only paragraph identified by CSI that should not be stricken is ¶ 45(q), which claims

                                  25   that there are common questions (supporting class certification) as to “[w]hether Defendant failed

                                  26   to provide Employees with written commission agreements in violation of Labor Code section

                                  27   2751.” Although the Court has dismissed (with prejudice) both the claim for violation of § 2751

                                  28   and the PAGA claim based on a violation of § 2751, it has not dismissed the § 17200 claim based
                                                                                         9
                                   1   on a violation of § 2751. See Docket No. 57 (Order at 24) (noting that, although there is no

                                   2   standalone claim for violation of § 2751 and no PAGA claim based on § 2751, there could be a §

                                   3   17200 claim).

                                   4                                          II.      CONCLUSION

                                   5          For the foregoing reasons, the motion to strike is granted in part and denied in part, and the

                                   6   motion to dismiss should likewise be granted in part and denied in part.

                                   7          With respect to the motion to strike the following paragraphs are stricken: paragraphs 4,

                                   8   43(3), 43(4), 45(e), 45(f)-(p), and 45(s).

                                   9          With respect to the motion to dismiss, below are the Court’s specific rulings:

                                  10              •    Failure to pay minimum wages. CSI has challenged only the claims brought by

                                  11                   Mr. Grant and Ms. Williams.

                                  12                      o Mr. Grant has a viable minimum wage claim – both for his time as an
Northern District of California
 United States District Court




                                  13                             Outside Sales Representative and for his time as an Advanced Planning

                                  14                             Counselor.

                                  15                      o Ms. Williams has a viable minimum wage claim with respect to her time as

                                  16                             a commission-only employee. She does not assert such a claim as a Pre-

                                  17                             Planning Counselor.

                                  18              •    Failure to pay overtime. CSI has challenged only the claims brought by Mr. Grant

                                  19                   and Ms. Williams.

                                  20                      o The Court allows only part of Mr. Grant’s overtime claim – i.e., the claim

                                  21                             based on his time as an Advanced Planning Counselor.

                                  22                      o Ms. Williams has a viable overtime claim, both with respect to her time as a

                                  23                             Pre-Planning Counselor and as a commission-only employee.

                                  24              •    Violation of § 203. This claim rises or falls with the minimum wage and overtime

                                  25                   claims.

                                  26              •    Section 17200 violation. The motion to dismiss is granted in part – i.e., to the

                                  27                   extent Plaintiffs continue to seek nonrestitutionary relief.

                                  28          Where the Court has dismissed claims, the dismissals are all with prejudice. The Court has
                                                                                          10
                                   1   already given Plaintiffs multiple opportunities to amend but there are still deficiencies with certain

                                   2   claims. Further amendment for those claims is therefore futile or at least unduly prejudicial to CSI

                                   3   given that this case needs to move past the pleading stage.

                                   4              This order disposes of Docket No. 65.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: March 12, 2020

                                   9

                                  10                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
